Citation Nr: 0937876	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-10 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a lung disability, 
claimed as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a lung disability, and declined to reopen a service 
connection claim for PTSD.

In January 2008, the Veteran testified before a Decision 
Review Officer, and in February 2009, he testified before the 
undersigned Veterans Law Judge sitting at the RO.  Copies of 
the hearing transcripts are of record and have been reviewed.

Herein, the Board reopens the Veteran's service connection 
claim for PTSD.  The reopened issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied a 
service connection claim for PTSD; the Veteran did not file a 
timely appeal, and that decision became final.

2.  Evidence received since the October 1998 decision is both 
new and material and raises a reasonable possibility of 
substantiating the service connection claim for PTSD.

3.  A chronic lung disability, to include chronic obstructive 
pulmonary disorder, empyema, lung abscesses, and recurrent 
pneumonias, was not manifest during service, and is not 
otherwise attributable to service, to include exposure to 
herbicides including Agent Orange.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied service 
connection claim for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the October 1998 rating decision 
that denied service connection for PTSD is new and material, 
and the Veteran's service connection claim for PTSD is 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A chronic lung disability, to include COPD, empyema, 
recurrent pneumonias, and lung abscess, was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The Veteran is seeking to reopen a previously denied service 
connection claim for PTSD.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with respect to the Veteran's new and material 
evidence claim for a PTSD, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for PTSD.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In the October 1998 rating decision, the RO denied service 
connection for PTSD, and the RO sent notice of this rating 
decision in the same month.  The Board observes that the 
rating decision was returned undeliverable, however it was 
sent to the Veteran's last known address.  The Court has held 
that VA may rely on the "last known address" shown of record, 
see Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find [the 
appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
Consequently, the Board finds that VA has satisfied its duty 
to notify the Veteran of the October 1998 rating decision.

The Veteran did not file a timely appeal of the October 1998 
rating decision, and it therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the October 1998 rating decision is final, the 
Veteran's current service connection claim for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication. 
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

When the Veteran's service connection claim for PTSD was 
denied in October 1998, the record contained service 
treatment records, service personnel records, and VA medical 
evidence.  While the VA treatment records showed a diagnosis 
of PTSD, the evidence available did not establish that a 
stressful experience occurred, nor did it show that the 
Veteran engaged in combat with the enemy.

Evidence received since the October 1998 rating decision 
includes additional VA medical evidence, private medical 
evidence, and additional service personnel records.  
Significantly, a DD Form 215, "Correction to DD 214, 
Certificate of Release or Discharge from Active Duty," dated 
in April 2006, shows that the Veteran was awarded an Aircraft 
Crew Member Badge.  During his personal hearing, the Veteran 
through his representative, testified that the Aircraft Crew 
Member Badge shows that the Veteran engaged in combat during 
his military service.  He submitted internet information 
showing the requirements for aviation badge eligibility. The 
Veteran also testified that during service, he served as a 
door gunner on 12 or more flights.  The Board finds that the 
newly received testimony and the DD Form-215 are material to 
the claim in that it provides additional information 
regarding the Veteran's stressors and raises the question as 
to whether the Veteran engaged in combat.  Thus, the Board 
finds that the evidence received since the last final denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2008).  Accordingly, the Veteran's service connection claim 
for PTSD is reopened.  As noted, the reopened claim will be 
discussed in the remand portion of this decision.

II.  Service Connection Claim for a Lung Disability

In correspondence dated in May 2002, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that he was expected to provide.  In May 2006, the RO also 
notified the appellant of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Thus, the 
duties to notify and assist have been met.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the medical evidence of record confirms a 
diagnosis of chronic obstructive lung disease with recurrent 
pneumonias and lung abscess.  The Veteran asserts that his 
lung disability is related to in-service exposure to Agent 
Orange.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 

In this case, the fact that the Veteran had Vietnam service 
is undisputed, as his service personnel records show that he 
served in the Republic of Vietnam from September 1969 to 
September 1970.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The record shows that the Veteran underwent a lung resection, 
decorication for a pneumothorax in 1994.  Subsequently he 
developed numerous pustules on his left posterior thorax 
which needed to be drained.  His lung disability has been 
variously characterized as chronic obstructive pulmonary 
disorder, empyema, lung abscesses and recurrent pneumonias.  
Significantly, these disabilities are not recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  Thus, while the Veteran is afforded 
the presumption of Agent Orange exposure, service connection 
for the Veteran's lung disability, variously diagnosed, is 
not warranted on a presumptive basis.  

The Board recognizes that respiratory cancer is a disability 
recognized by the Secretary as warranting a presumption of 
service connection; however the medical evidence of record 
does not show that the Veteran currently has been diagnosed 
with respiratory cancer.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Regarding the issue of service connection for a lung 
disability on a direct basis, the Board notes that the 
Veteran's service treatment records are negative for any 
findings, complaints, or diagnoses of a lung disability.  As 
noted, the first evidence of a lung disability is dated in 
1994, many decades following service.  Further, despite the 
Veteran's February 2009 testimony that his primary care 
physician has related his lung disability to service, the 
record does not contain any competent medical evidence that 
causally links his lung disability to service, to include 
exposure to Agent Orange. 

The Veteran is competent to provide evidence about what he 
experienced; for example, he is competent to discuss the 
symptoms he is experiencing.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim for a lung 
disability.  As noted, there were no findings of lung 
disability in service or for many years after service.  Thus, 
while there is a current diagnosis of a lung disability, 
variously diagnosed, there is no true indication that it is 
associated with service, to include exposure to herbicides.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted, 
the Veteran has not been diagnosed with respiratory cancer.  
In view of the absence of pathology in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating his current lung disability to service, to 
include herbicide exposure, would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).

In sum, although the Veteran is afforded the presumption of 
in-service herbicide exposure, he has not been diagnosed with 
a disability warranting service connection on a presumptive 
basis.  Moreover, the objective evidence shows that the 
Veteran's current lung disability was not manifested during 
service, and there is no competent evidence directly linking 
the Veteran's lung disability to service, to include Agent 
Orange exposure therein.  The benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for his lung disability, and the benefit of the 
doubt doctrine is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

New and material evidence has been received to reopen a 
service connection claim for PTSD; to that extent only, the 
claim is reopened.  

Entitlement to service connection for a lung disability, to 
include as secondary to in-service herbicide exposure, is 
denied.


REMAND

The Board herein has reopened the Veteran's service 
connection claim for PTSD.  Prior to analyzing the claim on 
the merits, the Board finds that further development is 
necessary.  

In addition to his stressor statements provided in April and 
September 2005, the Veteran testified that he was a door 
gunner on 12 or more flights.  He has also submitted a DD 
Form 215 that shows that he was awarded an Aircraft Crew 
Member Badge.  

The Board also notes that during the course of this appeal, 
VA has proposed amending its adjudication regulations 
governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-
service stressor.  Specifically, the proposed rule would 
amend 38 C.F.R. § 3.304(f) by redesignating current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that would 
read as follows: 

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the 
Veteran meets the criteria for a verified 
stressor in the event the provisions of 
38 C.F.R. § 3.304 are amended while the 
claim is in appellate status.  If not, 
the RO should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the Veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the Veteran, to include his 
stressor statements received in April and 
September 
2005 and his testimony that he was a door 
gunner on 12 or more flights during 
service.  

Provide JSRRC with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the Veteran "engaged in combat 
with the enemy," taking into 
consideration the Veteran's receipt of an 
Aircraft Crew Member Badge and his 
testimony.  

2.  If the RO determines that the record 
establishes the existence of a 
stressor(s), or if the proposed 
regulations set forth at § 3.304(f)(3) 
become effective, the RO should schedule 
the Veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
any verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinion should 
be reconciled with VA treatment notes 
showing diagnoses of PTSD secondary to 
combat, in part; and the Veteran's award 
of an Aircraft Crew Member Badge.  

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

3.  Thereafter, the RO should re-
adjudicate the Veteran's service 
connection claim for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


